

GARTNER, INC.


2014 LONG-TERM INCENTIVE PLAN


STOCK APPRECIATION RIGHT AGREEMENT
Gartner, Inc. (the “Company”) hereby grants you (or the “Grantee”) a stock
appreciation right (the “SAR”) under the Company’s 2014 Long-Term Incentive Plan
(the “Plan”) to exercise in exchange for a payment from the Company pursuant to
this SAR. The date of this Agreement is February 8, 2018 (the “Grant Date”). In
general, the latest date this SAR will expire is February 8, 2025 (the
“Expiration Date”). However, as provided in Appendix A (attached hereto), this
SAR may expire earlier than the Expiration Date. Subject to the provisions of
Appendix A and of the Plan, the principal features of this SAR are as follows:
Number of Shares to which this SAR pertains: As provided in the notice of grant.
    
Exercise Price per Share: As provided in the notice of grant.
Vesting Schedule:


Twenty-five percent (25%) of the Shares to which this SAR pertains shall vest on
each of the first four anniversaries of the date hereof, or February 8, 2019,
2020, 2021 and 2022, subject to Grantee’s Continued Service through each such
date.


APPENDIX A
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
1.Grant of SAR. The Company hereby grants to the Grantee under the Plan, as a
separate incentive in connection with his or her employment and not in lieu of
any salary or other compensation for his or her services, a Stock Appreciation
Right (“SAR”) pertaining to all or any part of an aggregate of Shares shown on
the attached notice of grant, which SAR entitles the Grantee to exercise the SAR
in exchange for Shares in the amount determined under Paragraph 9 below;
provided, however, that notwithstanding any contrary provision of this Agreement
(including, but not limited to, the notice of grant), should Grantee’s Continued
Service end at any time during the calendar year in which the grant was made,
then the number of Shares to which this SAR pertains will be reduced to equal
the percentage of days in that year in which the Grantee was in Continued
Service (i.e., for the avoidance of doubt, the number of Shares will equal the
number specified in the notice of grant, multiplied by the number of days from
January 1 for which the Grantee was in Continued Service, divided by 365).
2.    Exercise Price. The purchase price per Share for this SAR (the “Exercise
Price”) shall be $99.07, which is the Fair Market Value of a Share on the Grant
Date. When the SAR is exercised, the purchase price will be deemed paid by the
Grantee for the exercised portion of the SAR through the past services rendered
by the Grantee, and will be subject to any appropriate tax withholdings.


3.    Vesting Schedule. Except as otherwise provided in this Agreement, the
right to exercise this SAR will vest in accordance with the vesting schedule set
forth in the notice of grant which constitutes part of this Agreement. Shares
scheduled to vest on any date will vest only if the Grantee remains in Continued
Service through such date. Should the Grantee’s Continued Service end at any
time (the “Termination Date”), any unvested portion of this SAR will be
immediately cancelled; provided, however, that if termination of Continued
Service results from the Grantee’s death, Disability or Retirement, then any
unvested portion of this SAR shall vest as follows:


(a)
If termination of Continued Service is due to the Grantee’s death or Disability,
the unvested portion of this SAR shall vest in full on the Termination Date;



(b)
If termination of Continued Service is due to Retirement and the Grantee is less
than age 60, the unvested portion of this SAR that would have vested by its
terms within twelve (12) months from the Termination Date shall continue to vest
as set forth in the notice of grant despite the termination of service;



(c)
If termination of Continued Service is due to Retirement and the Grantee is age
60 (but less than age 61) on the Termination Date, the unvested portion of this
SAR that would have vested by its terms within twenty-four (24) months from the
Termination Date shall continue to vest as set forth in the notice of grant
despite the termination of service;



(d)
If termination of Continued Service is due to Retirement and the Grantee is age
61 (but less than age 62) on the Termination Date, the unvested portion of this
SAR that would have vested by its terms within thirty-six (36) months from the
Termination Date shall continue to vest as set forth in the notice of grant
despite the termination of service; and



(e)    If termination of Continued Service is due to Retirement and the Grantee
is     age 62 or older on the Termination Date, the entire unvested portion of
this     SAR shall continue to vest as set forth in the Notice of grant despite
the     termination of Service;


provided further, however, that Grantee is in full compliance with all the terms
of this Agreement at the time of vesting. The Committee, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the SARs at any time, subject to the terms of the Plan. If so accelerated, such
SARs will be considered as having vested as of the date specified by the
Committee.
4.    Termination of SAR. In the event of the Grantee’s termination of Continued
Service for any reason other than Retirement, Disability or death, the Grantee
may, within ninety (90) days after the date of such termination of Continued
Service (excluding any period during which Grantee is prohibited from trading
under the Company’s Insider Trading Policy), or prior to the Expiration Date,
whichever shall first occur, exercise any vested but unexercised portion of this
SAR. In the event of the Grantee’s termination of Continued Service due to
Disability or death, the Grantee may, within twelve (12) months after the date
of such termination, or prior to the Expiration Date, whichever shall first
occur, exercise any vested but unexercised portion of this SAR. In the event of
the Grantee’s termination of Continued Service due to Retirement, the Grantee
may exercise any vested but unexercised portion of this SAR through the
Expiration Date. Any unvested portion of this SAR automatically will terminate
and be forfeited (at no cost to the Company) on the first day on which it no
longer is possible such portion to become vested.
5.    Death of Grantee. In the event that the Grantee dies while in the employ
of the Company and/or a parent of the Company or Subsidiary, the administrator
or executor of the Grantee’s estate (or such other person to whom the SAR is
transferred pursuant to the Grantee’s will or in accordance with the laws of
descent and distribution), may exercise any vested but unexercised portion of
the SAR in accordance with Paragraph 4 above. Any such transferee must furnish
the Company (a) written notice of his or her status as a transferee,
(b) evidence satisfactory to the Company to establish the validity of the
transfer of this SAR and compliance with any laws or regulations pertaining to
such transfer, and (c) written acceptance of the terms and conditions of this
SAR as set forth in this Agreement.
6.    Persons Eligible to Exercise SAR. Except as provided in Paragraph 5 above
or as otherwise determined by the Committee in its discretion, this SAR shall be
exercisable during the Grantee’s lifetime only by the Grantee.


7.    SAR is Not Transferable. Except to the limited extent provided in
Paragraph 5 above, this grant and the rights and privileges conferred hereby
shall not be transferred, assigned, pledged or hypothecated in any way (whether
by operation of law or otherwise) and shall not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or of any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately shall become null and void. Notwithstanding the
preceding, the Grantee may transfer (not for consideration and for bona fide
estate planning purposes) the Stock Appreciation Rights awarded under this
Agreement to a revocable estate planning trust that is established solely for
the benefit of Grantee and his or her immediate family. Any such transfer will
be permitted only if it is in compliance with such rules and procedures as the
Company may establish from time to time. Among other things, Grantee must
acknowledge and agree that (a) for U.S. income tax purposes, all taxable income
from the Stock Appreciation Rights will be reported to Grantee alone, (b) if
Grantee proposes to change the nature or character of the transferee trust,
Grantee first must inform the Company and the Company may require that the Stock
Appreciation Rights be transferred back to Grantee alone, and (c) no additional
other or further transfers of the Stock Appreciation Rights will be permitted
under any circumstance.
8.    Exercise of SAR. This SAR may be exercised by the person then entitled to
do so as to any Shares, and such exercise must be in accordance with the
Company’s published exercise procedures, as in effect from time to time, which
may require the Grantee to exercise this SAR through the Company’s designated
broker or administrator. All exercises must be accompanied by payment of the
aggregate exercise price together with all taxes the Company determines are
required to be withheld by reason of the exercise of this SAR or as are
otherwise required under Paragraph 10 below. Exercise forms are available from
the Stock Plan Administration. Payment of the aggregate exercise price must be
(i) in cash (including check, bank draft or money order), or (ii) for “cashless
exercises” during the open trading window, by delivery of such documentation as
the Company and any broker of deposit, if applicable, shall require to effect an
exercise of the SAR and delivery to the Company of the sale or loan proceeds
required to pay the exercise price, in each case plus any applicable withholding
taxes.
9.    Payment of SAR Amount. Upon exercise of this SAR, the Grantee shall be
entitled to receive the number of Shares (the “SAR Amount”), less applicable
withholdings, determined by (i) multiplying (a) the difference between the Fair
Market Value of a Share over the Exercise Price; times (b) the number of Shares
with respect to which this SAR is exercised, and (ii) dividing the product of
(a) and (b) by the Fair Market Value of a Share. The SAR Amount shall be paid
solely in whole Shares; any fractional amount shall be rounded down to the
nearest whole share. Shares issued pursuant to the exercise of this SAR may be
delivered in the form and manner determined by the Company, including, without
limitation, in book form or listed in street name with a brokerage company of
the Company’s choice. For purposes of this Paragraph 9, Fair Market Value has
the same meaning as in the Plan or as otherwise determined by the Company or its
delegate.
10.    Tax Withholding and Payment Obligations. When the Shares are issued as
payment for exercised SARs, the Grantee will recognize immediate U.S. taxable
income if the Grantee is a U.S. taxpayer. If the Grantee is a non-U.S. taxpayer,
the Grantee will be subject to applicable taxes in his or her jurisdiction. The
Company (or the employing parent of the Company or Subsidiary) will withhold a
portion of the Shares otherwise issuable in payment for exercised SARs that have
an aggregate market value sufficient to pay the minimum federal, state and local
income, employment and any other applicable taxes required to be withheld by the
Company (or the employing parent of the Company or Subsidiary) with respect to
the Shares. No fractional Shares will be withheld or issued pursuant to the
exercise of SARs and the issuance of Shares thereunder. The Company (or the
employing parent of the Company or Subsidiary) may instead, in its discretion,
withhold an amount necessary to pay the applicable taxes from the Grantee’s
paycheck, with no withholding of Shares. In the event the withholding
requirements are not satisfied through the withholding of Shares (or, through
the Grantee’s paycheck, as indicated above), no payment will be made to the
Grantee (or his or her estate) for SARs unless and until satisfactory
arrangements (as determined by the Committee) have been made by the Grantee with
respect to the payment of any income and other taxes which the Company
determines must be withheld or collected with respect to such SARs. By accepting
this award of SARs, the Grantee expressly consents to the withholding of Shares
and to any cash or Share withholding as provided for in this Paragraph 10. All
income and other taxes related to the SAR award and any Shares delivered in
payment thereof are the sole responsibility of the Grantee. In no event will the
Company reimburse the Grantee for any taxes that may be imposed on the Grantee
as result of Section 409A.
11.    Suspension of Exercisability. If at any time the Company shall determine,
in its discretion, that the listing, registration or qualification of the SARs
upon any securities exchange or under any state or federal law, or the consent
or approval of any governmental regulatory authority, is necessary or desirable
as a condition of the exercise of SARs hereunder, this SAR may not be exercised,
in whole or in part, unless and until such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Company. The Company shall make reasonable efforts to meet
the requirements of any such state or federal law or securities exchange and to
obtain any such consent or approval of any such governmental authority.
12.    No Rights of Stockholder. Neither the Grantee (nor any transferee) shall
be or have any of the rights or privileges of a stockholder of the Company in
respect of any of the Shares covered by this SAR.
13.    Successors and Assigns. The Company may assign any of its rights under
the Agreement to single or multiple assignees, and this Agreement shall inure to
the benefit of the successors and assigns of the Company. The rights and
obligations of the Grantee under this Agreement may be assigned only with the
prior written consent of the Company.
14.    No Effect on Employment. The Grantee’s employment with the Company and
any parent of the Company or Subsidiary is on an at-will basis only, subject to
the provisions of applicable law. Accordingly, subject to any written, express
employment contract with the Grantee, nothing in this Agreement or the Plan
shall confer upon the Grantee any right to continue to be employed by the
Company or any parent of the Company or Subsidiary or shall interfere with or
restrict in any way the rights of the Company or the employing parent of the
Company or Subsidiary, which are hereby expressly reserved, to terminate the
employment of the Grantee at any time for any reason whatsoever, with or without
good cause. Such reservation of rights can be modified only in an express
written contract executed by a duly authorized officer of the Company or the
parent of the Company or Subsidiary employing the Grantee.
15.    Address for Notices. Any notice to be given to the Company under the
terms of this Agreement shall be addressed to the Company, in care of its
Secretary at the Company’s headquarters, P.O. Box 10212, 56 Top Gallant Road,
Stamford, CT 06902-7700, or at such other address as the Company may hereafter
designate in writing.
16.    Maximum Term of SAR. Notwithstanding any other provision of this
Agreement, this SAR is not exercisable after the Expiration Date.
17.    Non-Competition. (a)(i) “Competitive Acts” shall mean: (A) the
development, production, marketing or selling of (or assisting others to
develop, produce, market or sell): (x) syndicated research that competes with
the Company or its subsidiaries; or (y) a product or service which is
competitive with the existing or planned products or services of the Company
with which Grantee was involved in or managed at any time during the last
twenty-four (24) months of the Employment; and (B) the direct or indirect
provision of services to, or solicitation of, the Company’s clients or known
prospects with whom Grantee had contact, managed, or became aware of as a result
of being employed by the Company, for the purposes of developing, producing,
marketing or selling such competitive products or services.


(ii)    Grantee understands and agrees that the Company’s business is global in
nature and that its clients are located throughout the world; therefore, a
territorial limitation on the non-competition covenants set forth in Paragraph
17 would not allow the Company to adequately protect its legitimate business
interests, and the absence of such a limitation is entirely reasonable under
these circumstances. In addition, Grantee agrees that the provisions of this
Paragraph 17 are reasonable to protect and preserve the Company’s legitimate
business interests, including the protection of the Company’s Confidential
Information and the Company’s substantial investment made to develop and retain
its Confidential Information, client base, accounts and related goodwill.


(iii)    The Company may, in its sole discretion, waive any portion of the
Grantee’s obligations contained in Paragraph 17. No such waiver shall be valid
unless directly provided to Grantee, in writing, by the Company’s General
Counsel or his/her designee.


(b)    Grantee agrees that, for a period of two (2) years following the
termination of his or her employment with the Company, for any reason
whatsoever, the Grantee will not, on his or her own behalf or on behalf of any
other person or entity (whether as a consultant, analyst, sales person,
independent contractor, independent business venturer, partner, member, employee
or otherwise), directly or indirectly: (i) engage in any Competitive Acts;
and/or (ii) entice, encourage, cause or invite any of the Company’s clients,
known prospects, and vendors to discontinue, diminish, or otherwise adversely
modify the business done with the Company, or otherwise interfere with the
relationship between the Company and its clients, known prospects, and vendors.


(c)    Grantee agrees that, in addition to any and all other remedies available
to the Company (at law, in equity, or as otherwise set forth in this Agreement),
the Company shall be entitled to liquidated damages for any violation of
Paragraph 17 in an amount equal to: (i) the final twelve (12) months’ salary,
commissions, and bonus paid to the Grantee; and (ii) an additional amount equal
to the aggregate dollar value of shares underlying any stock appreciation
rights, performance stock units, and/or restricted stock units that vested (or,
in the case of stock appreciation rights, vested and Grantee exercised) at any
time during the twelve (12) months prior to separating from the Company. The
dollar value of each such share shall be equal to the closing price of Gartner
stock on the date of grant of the applicable stock appreciation right,
performance stock unit or restricted stock unit. Grantee agrees that the
liquidated damages set forth herein are a reasonable approximation of the
damages experienced by the Company for a violation of Paragraph 17, and are not
to be deemed a penalty of any kind.


(d)    Grantee acknowledges that the time, geographic and scope limitations of
the non-competition obligation set forth herein are fair and reasonable in all
respects, and that Grantee will not be precluded from gainful employment if
obligated to comply with the provisions hereof. To the extent a court of
appropriate jurisdiction finds the duration and/or geographic scope of the
non-competition or non-solicitation restrictions to be unenforceable under
applicable law, then it is the intention of the parties that such restriction be
enforced to the fullest extent which the court deems reasonable. In the event of
Grantee’s breach or violation of this Paragraph 17, or good faith allegation by
the Company of such breach or violation, the restricted periods set forth in
this Paragraph 17 shall be tolled until such breach or violation, or allegation
thereof, has been duly cured or resolved.


(e)    During the restricted period set forth above, the Grantee will notify (in
writing and not less than 72 hours in advance) the Company’s General Counsel if
he or she intends to become an employee or other service provider of any entity
other than the Company (for example, but not by way of limitation, as an
employee, consultant, analyst, sales person, independent contractor, agent,
independent business venturer, partner or member).
18.    Non‑Solicitation and No‑Hire. The Grantee further agrees that, for a
period of two (2) years following the termination of his or her employment with
the Company, for any reason whatsoever, the Grantee will not, directly or
indirectly solicit, entice, or recruit employees of the Company to leave its
employ, or offer or cause to be offered employment to any person who was
employed by the Company at any time during the twelve (12) months prior to the
termination of Grantee’s employment with the Company. General mass solicitations
of employment that are not directed at the Company or any employee(s) of the
Company shall not be prohibited by this Paragraph 18.
19.    Binding Agreement. Subject to the limitation on the transferability of
this SAR contained herein, this Agreement shall be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.
20.    Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Connecticut, other than its conflicts of
laws provisions.
21.    Plan Governs. This Agreement is subject to all of the terms and
provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement and one or more provisions of the Plan, the
provisions of the Plan shall govern. Capitalized terms and phrases used and not
defined in this Agreement shall have the meaning set forth in the Plan.
22.    Committee Authority. The Committee shall have all discretion, power, and
authority to interpret the Plan and this Agreement and to adopt such rules for
the administration, interpretation and application of the Plan as are consistent
therewith (including, but not limited to, the determination of whether or not
any SARs have vested). All actions taken and all interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Grantee, the Company and all other interested persons, and shall be
given the maximum deference permitted by law. No member of the Committee shall
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.
23.    Electronic Delivery and Acceptance. The Company, in its sole discretion,
may decide to deliver any documents related to Stock Appreciation Rights awarded
under the Plan or future Stock Appreciation Rights that may be awarded under the
Plan by electronic means. The Grantee hereby consents to receive such documents
by electronic delivery and agrees to participate in the Plan through any on‑line
or electronic system established and maintained by the Company or another third
party designated by the Company.
24.    Captions. The captions provided herein are for convenience only and are
not to serve as a basis for the interpretation or construction of this
Agreement.
25.    Agreement Severable. In the event that any provision in this Agreement
shall be held invalid or unenforceable, such provision shall be severable from,
and such invalidity or unenforceability shall not be construed to have any
effect on, the remaining provisions of this Agreement.
26.    Modifications to the Agreement; Clawback. This Agreement constitutes the
entire understanding of the parties on the subjects covered. The Grantee
expressly warrants that he or she is not executing this Agreement in reliance on
any promises, representations, or inducements other than those contained herein.
Except as otherwise provided herein, modifications to this Agreement or the Plan
can be made only in an express written contract executed by a duly authorized
officer of the Company. Notwithstanding anything to the contrary in the Plan or
this Agreement, the Company reserves the right to revise this Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
the Grantee, to avoid imposition of any additional tax or income recognition
under Section 409A of the Internal Revenue Code of 1986, as amended (“Section
409A”), prior to the actual payment of Shares pursuant to this SAR, provided
that such revision would not materially reduce the economic benefits provided or
intended to be provided under this Agreement. In no event will the Company pay
or reimburse the Grantee for any taxes or other costs imposed on account of
Section 409A. Additionally, this Agreement and the award made hereunder shall be
subject to any clawback policy which the Company may adopt from time to time as
required by law or otherwise.
27.    Amendment, Suspension, Termination. By accepting this SAR, the Grantee
expressly warrants that he or she has received an SAR to purchase stock under
the Plan, and has received, read and understood a description of the Plan. The
Grantee understands that the Plan is discretionary in nature and may be
modified, suspended or terminated by the Company at any time.
28.    Defined Terms: Capitalized terms used in this Agreement without
definition will have the meanings provided for in the Plan. When used in this
Agreement, the following capitalized terms will have the following meanings:


“Continued Service” means that your employment relationship is not interrupted
or terminated by you, the Company, or any parent or Subsidiary of the Company.
Your employment relationship will not be considered interrupted in the case of:
(i) any leave of absence approved in accordance with the Company’s written
personnel policies, including sick leave, family leave, military leave, or any
other personal leave; or (ii) transfers between locations of the Company or
between the Company and any parent, Subsidiary or successor; provided, however,
that, unless otherwise provided in the Company’s written personnel policies, in
this Agreement or under applicable laws, rules or regulations, or unless the
Committee has otherwise expressly provided for different treatment with respect
to this Agreement, (x) no such leave may exceed ninety (90) days, and (y) any
vesting shall cease on the ninety-first (91st) consecutive date of any leave of
absence during which your employment relationship is deemed to continue and will
not recommence until such date, if any, upon which you resume service with the
Company, its parent, Subsidiary or successor. If you resume such service in
accordance with the terms of the Company’s military leave policy, upon
resumption of service you will be given vesting credit for the full duration of
your leave of absence. Continuous employment will be deemed interrupted and
terminated for an Employee if the Grantee’s weekly work hours change from full
time to part time. Part-time status for the purpose of vesting continuation will
be determined in accordance with policies adopted by the Company from time to
time, which policies, if any, shall supersede the determination of part-time
status set forth in the Company’s posted “employee status definitions”.
“Disability” means total and permanent disability as defined in Section 22(e)(3)
of the Code.
“Retirement” means termination of your employment in accordance with the
Company’s retirement policies, as in effect from time to time, if on the date of
such termination (i) you are at least 55 years old and your Continued Service
has extended for at least five (5) years, and (ii) the number of full years in
your age and your number of full years of Continued Service total at least 65.
By way of illustration, if you terminate your employment in accordance with the
Company’s retirement policies on your 63rd birthday after six (6) years of
Continued Service, your total would be 69 and your termination would be treated
as a Retirement; if your Continued Service had extended for only four (4) years,
your total would be 67 but your termination would not be treated as a Retirement
since you would not have met the minimum of five (5) years of Continued Service.
Your acceptance of this grant indicates your agreement and understanding that
this grant is subject to all of the terms and conditions contained in the Plan
and this Agreement, which includes the notice of grant. Your acceptance of this
grant indicates your agreement and understanding that this grant is subject to
all of the terms and conditions contained in the Plan and this Award Agreement,
which includes the notice of grant and this Agreement.


As a condition to receiving this Stock Appreciation Right grant and in
consideration of such grant, you accept and agree to abide by the Agreement
Regarding Certain Conditions of Employment provided to you in connection with
such grant, including but not limited to the confidentiality and post-employment
restrictions on competition set forth therein.  You hereby ratify, affirm and
consent to those terms and conditions. 




-1-